Title: To James Madison from William Grayson, 7 October 1789
From: Grayson, William
To: Madison, James


Dr Sir,
Philada. Octob. 7th. 1789.
I was so much fatigued with the trip in the stage, as to be rendered utterly unqualified to proceed on my journey before the day before yesterday, when I got something better; I should have been more unhappy than my state of health would have made me, if I had not been informed here that Mrs. Grayson was greatly recovered.
The visits which I have recieved & the Company I have kept have served to convince me that the conduct of the Pa. delegation is much reprobated in this City: Judge McKaine Doctr. Rush, Judge Rush, Blair McClanaghan cum multis aliis (Bingham excepted) think the Potowmack a marvelous proper place, & that the good of the Union requires it to be noticed—they are not unacquainted with the breach of faith, but I find they execrate their folly more than their perfidy. These gentlemen all agree that the idea of bringing the same bill before the Senate again is the desperate effort of a dying man is by way of apology to their constituents: perhaps in all this business there may be something of constitutional & AntiConstitutional. I have had a tete a tete with Morriss in the Street & afterwards dined with him, though very unwell; I found him very much irritated with his dissapointment; in the course of the conversation, he gave me notice that he should call up the bill, the first week, of the session but said I, how if the bill won’t come, on wch. he went into an unmeaning elaborate discourse on the subject; he drew from me however no other reply than that there were certain things in this world that were so monstrously absurd as to require no argument: I thought, it would be rather improper to touch too eagerly while he remained under this delusion; of course I left him with this impression that if we could do nothing they could do nothing, for that if any place in Pensylvy. was proposed except Susquehannah, that N. York would be agt. them, & that if Susquehannah was made the happy spot we should have the assistance of Jersey; that I even doubted N. York & the Eastern people of possessing any other real sentiments than those that were frustratory that we should be cautious about stirring the subject again unless upon sure grounds & thereby [bring] them to form combinations against us. Yesterday evening I had full information of the real sentiments of Morriss & Co. from Scott who dined with him in compy. with Hartley, & which is as favorable as we could wish; After bewailing their misfortunes in as pathetic strains as ever Don Quixote & Sancho did Hartley said, But Sir it is in our power to move them, & says M.—damn him that won’t agree to it. I asked Scott what this mean’t & he went fully into detail with very little agency on my part: I urged the impracticability of a reciprocal confidance, on which he proposed pen & ink as the only expedient. I found that the conduct of Bland White & Brown has made a deep impression on Scott, & I believe on the other Pensylvanians of the delegation: they fear the want of force: they calculate on the loss of Tucker Smith & Huger with certainty, & are very doubtful of the others: I told him there was no danger in our delegation except as to Bland, & that nothing could be done with him unless he was groun’d over again. Upon the whole I have no doubt but the conspirators have already formed their plan, to be carried into execution at the next session if No. Carola. is upon the floor; I am of opinion we should play the Precieux, & hold out the idea of nolo episcopari—but in such a manner as not to discourage advances. Our great danger is in stirring the subject, & frightning the Yankees into measures (which if left to themselves) they abhor: When we strike it should be on full conviction of success. Morriss with all his prudence I find has a great deal of resentment, & Scott thinks that a majority of the delegation are so irrietated [sic] as to go unconditionally to the Potowmack by way of spiting N. York. It is clear to me that our contest about the Potowmack has been of infinite consequence; she is gaining friends daily, by being brought into view; & I agree with you that we played a great game & staked nothing. I would now (though never sanguine before) bett her agt. the field; since Peachum & Lockett have fall’n out it is possible honest people may come by their own. I remain wth. the greatest sincerity Yr. Affect. frd. & most obed sert
Willm. Grayson
Please make my complts. to Mr Jefferson.
